Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00448-CV

                                           Patrick MINOR,
                                               Appellant

                                                   v.

                                         William SIMMONS,
                                               Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI24173
                          Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 14, 2022

DISMISSED FOR LACK OF JURISDICTION

           On July 21, 2022, appellant Patrick Minor filed a pro se notice of appeal seeking to appeal

the trial court’s dismissal of his suit. When the notice of appeal was filed, the trial court clerk

contacted this court to inform us no final judgment existed. On July 25, 2022, we received the

clerk’s record, and it did not contain a final order or judgment dismissing the case. Instead, it

contained two sets of judge’s notes dated June 18, 2019 and March 2, 2020. In general, “an appeal

may be prosecuted only from a signed final judgment,” and for a judgment to be final, it must

dispose of all the issues and parties in the case. N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d
                                                                                        04-22-00448-CV


893, 895 (Tex. 1966). In addition, “judge’s notes contained in the clerk’s record do not constitute

a final order.” In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.).

        Because the clerk’s record did not contain a signed final judgment, it appeared we did not

have jurisdiction over this appeal. We therefore ordered appellant to file a response by September

1, 2022 showing cause why this appeal should not be dismissed for lack of jurisdiction. We

cautioned appellant if he failed to satisfactorily respond within the time provided, the appeal would

be dismissed. See TEX. R. APP. P. 42.3(c). We further advised appellant if a supplemental clerk’s

record was required to establish this court’s jurisdiction, he must ask the trial court clerk to prepare

one and must notify the clerk of this court that such a request was made. On August 31, 2022,

appellant filed a response indicating he contacted the trial court clerk, and the trial court clerk

confirmed no final judgment existed. Accordingly, because no final judgment exists, we must

dismiss this appeal for lack of jurisdiction. See Betti v. Betti, No. 05-10-01020-CV, 2010 WL

3788056, at *1 (Tex. App.—Dallas Sept. 30, 2010, no pet.) (mem. op.) (dismissing appeal for lack

of jurisdiction because no final judgment existed).

                                                    PER CURIAM




                                                  -2-